In the Supreme Court of Georgia



                                    Decided:     October 6, 2014

           S14Y1723.IN THE MATTER OF DAVID P. HARTIN.

      PER CURIAM.

      This matter is before the Court on the Report and Recommendation of the

Special Master, Emily S. Blair, in which she recommends that the Court accept

the Petition for Voluntary Discipline filed by Respondent David P. Hartin (State

Bar No. 333775) after the issuance of a Formal Complaint but prior to an

evidentiary hearing. In the petition Hartin seeks a public reprimand for his

admitted violations of Rules 1.3 and 1.4 of the Georgia Rules of Professional

Conduct, see Bar Rule 4-102 (d). The special master recommends the Court

accept the petition, with the conditions to which Hartin agreed, that before

receiving the reprimand, he will utilize the services offered by the State Bar’s

Law Practice Management Office (“LPMO”) and arrange for the LPMO to

report to the Office of the General Counsel that Hartin has done so. Neither

party sought a Review Panel review so they are deemed to have waived any

right to file exceptions with or make oral argument to this Court, see Bar Rule
4-217 (c).

      The facts show that a client hired Hartin to represent him in an

uncontested divorce action. The client paid Hartin a flat fee of $1,500 and a

filing fee of $207 for the preparation of the divorce papers, a Quitclaim Deed

(“QCD”) for the client’s wife to relinquish any interest in the client’s residence,

and a Qualified Domestic Relations Order (“QDRO”). Hartin prepared the

divorce papers and QCD; the client signed the papers on April 15, 2011 and the

wife signed them on April 28, 2011. Around July 14, 2011 Hartin received a

call from his client stating that the court clerk told him no case had been filed.

Hartin found the paperwork in his office and filed it on July 27, 2011. On

August 11, 2011 Hartin represented the same client in a traffic matter and

handled the appearance for free in order to make amends for the delay in filing

the divorce paperwork. On August 29, 2011 Hartin filed a motion for judgment

on the pleadings in the divorce case and obtained a Final Decree, which he filed

and provided copies to both parties. Around April 10, 2012, the client contacted

Hartin because he was refinancing his home and discovered that the QCD had

not been recorded in the county records. Hartin found the QCD in his office,

contacted the client’s lender and closing attorney and sent all the information to

                                        2
the attorney by Federal Express. Hartin drafted the QDRO and sent it to the

retirement plan administrator and so advised his client in February 2012. In

April and again in July 2012 Hartin told his client that he planned to take the

QDRO to the judge to sign. But he did not present the QDRO to the judge until

November 19, 2012, after the client filed a grievance against Hartin. The client

then told Hartin he hired another attorney and asked Hartin not to take any

further action. The State Bar asked Hartin if he would be willing to contact his

client and apologize and refund a portion of the fee, which Hartin did, refunding

$500 with the agreement of his client. Hartin admits that he violated Rule 1.3,

which is punishable by disbarment, and Rule 1.4, which is punishable by a

public reprimand.

      In mitigation of discipline the special master noted that Hartin had

personal and emotional problems starting in 2009, when his wife of 24 years

divorced him. He suffered depression and began medication and treatment, but

the depression worsened. In 2013 he was diagnosed with Adult Attention

Deficit Disorder and was prescribed medication, which significantly helped his

focus and performance. Hartin also made restitution by handling the traffic

matter at no charge, promptly responding when his client questioned him about

                                        3
the divorce case, promptly responding to disciplinary authorities and promptly

refunding the fee. Hartin also offered evidence of his good reputation and that

he has been active in his community, and that he is remorseful and

acknowledges that his performance during 2011 and 2012 was subpar. Hartin

has taken action to prevent any recurrence of misconduct, including re-

implementing a diary system to keep track of cases and deadlines, taking care

in selecting cases and instituting a daily routine to respond to emails and phone

messages. He also will utilize the LPMO program and waive confidentiality to

allow the LPMO to report to the Office of the General Counsel regarding his use

of those services. In aggravation of discipline, the special master noted that

Hartin has received two prior Investigative Panel reprimands while he was

representing the client in this matter, arising from very similar conduct. This

leads to a pattern of misconduct, but balancing the mitigating and aggravating

factors, the special master concluded that the interests of the public and the State

Bar would be served by accepting Hartin’s petition.

      Having reviewed the record, we agree that on balance, a public reprimand

is the appropriate sanction in this matter, and we therefore accept the petition for

voluntary discipline. Accordingly, the Court hereby orders that David P. Hartin

                                         4
receive a public reprimand in accordance with Bar Rules 4-102 (b) (3) and 4-

220 (c), and that he satisfy the conditions set forth above.

      Petition for voluntary discipline accepted. Public reprimand. All the

Justices concur, except Hines, P.J., not participating.




                                        5